        Case 9:19-cr-00049-DLC Document 117 Filed 07/16/20 Page 1 of 3



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION




 UNITED STATES OF AMERICA,
                                                  CR 19–49–M–DLC
                        Plaintiff,

        vs.                                        ORDER

 KRISTAL PATRICIA LEONARD,

                        Defendants.

       Before the Court is the United States’ Unopposed Motion to Amend Final

Order of Forfeiture. (Doc. 115.) Having reviewed the motion, the Court finds:

       1. The United States commenced this action pursuant to 21 U.S.C.

§§ 853(a)(1) and (2).

       2. A preliminary order of forfeiture was entered on March 26, 2020. (Doc.

89.)

       3. Although parties were provided an opportunity to respond and publication

was effected as required by 21 U.S.C. § 853(n)(1) (Doc. 91), direct notice was not

sent to Glenn Leonard, minor children, or the business entities Appraisal

Management Company LLC and FLR Enterprises LLC.




                                        -1-
        Case 9:19-cr-00049-DLC Document 117 Filed 07/16/20 Page 2 of 3



      4. A petition for return of property was filed by Glenn Leonard on behalf of

himself and other named Petitioners on July 7, 2020, requesting the return of five

firearms and funds from seven bank accounts. (Doc. 114.)

      5. A stipulation for settlement of Rule 41(g) petition was filed by the parties

on July 15, 2020, which outlined a division of property agreement. (Doc. 115-1.)

      6. It appears there is cause to issue a forfeiture order for the money specified

to be forfeited by the Government, as outlined within this Order under 21 U.S.C.

§§ 853(a)(1) and (2).

      7. Pursuant to the stipulation for settlement of Rule 41(g) petition (Doc. 115-

1), all other monies and items seized from the defendant not forfeitable to the

Government are to be allocated as outlined in the stipulation. (Id.) Accordingly,

      IT IS ORDERED that:

      1. The United States’ Motion (Doc. 115) is GRANTED.

      2. Judgment of forfeiture of the following property shall enter in favor of the

United States pursuant to 21 U.S.C. §§ 853(a)(1) and (2), free from the claims of

any other party, the following property:

      • $3,058.23 in U.S. Currency;

       • $555.42 in U.S. Currency; and

      • $700.00 in U.S. Currency.


                                           -2-
       Case 9:19-cr-00049-DLC Document 117 Filed 07/16/20 Page 3 of 3



      3. The United States shall have full and legal title to the forfeited property

and may dispose of it in accordance with law.

      IT IS FURTHER ORDERED that Motion for Return of Property/Post Trial

(Doc. 114) is DENIED as moot.

      DATED this 16th day of July, 2020.




                                         -3-
